 Case 3:18-cv-01683-NJR Document 59 Filed 07/08/20 Page 1 of 4 Page ID #204



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                   Plaintiff,

 v.                                                Case No. 3:18-CV-1683-NJR

 $510,910.00 IN UNITED STATES
 CURRENCY, ONE FORD FOREST
 RIVER FORESTER RECREATIONAL
 VEHICLE, and ONE RUGER LCP .380
 HANDGUN, SN 371699695,

                   Defendants.

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is the Motion for Interlocutory Sale of Defendant 2018

Forest River Forester Recreational Vehicle filed by Claimant Patrick N. Barber (Doc. 53).

The United States agrees the Defendant Recreational Vehicle (RV) should be sold, but

disagrees as to the method of sale (Doc. 57). While Claimant Barber wants the RV to be

sold by private sale, the United States prefers a sale performed by the United States

Marshal. The Court held a hearing on the matter on July 7, 2020.

        Pursuant to Rule G(7) of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions, a court may order an interlocutory sale of all or part

of a property that is the subject of a forfeiture action if one of four conditions is satisfied:

       (A) the property is perishable or at risk of deterioration, decay, or injury by
           being detained in custody pending the action;

       (B) the expense of keeping the property is excessive or is disproportionate
           to its fair market value;


                                         Page 1 of 4
 Case 3:18-cv-01683-NJR Document 59 Filed 07/08/20 Page 2 of 4 Page ID #205



       (C) the property is subject to a mortgage or to taxes on which the owner is
           in default; or

       (D) the court finds other good cause.

See FED. R. CIV. P. Supp. G(7)(b)(i). “A sale must be made by a United States agency that

has authority to sell the property, by the agency’s contractor, or by any person the court

designates.” FED. R. CIV. P. Supp. G(7)(b)(ii). The proceeds of the sale are then substitute

res subject to forfeiture in place of the property that was sold. The proceeds are to be held

in an interest-bearing account maintained by the United States pending the conclusion of

the forfeiture action. FED. R. CIV. P. Supp. G(7)(b)(iv).

       After hearing argument from counsel, the Court agrees that the interlocutory sale

of the Defendant RV is appropriate due to its depreciation in value, the current market

for recreational vehicles, and the expense of storing and maintaining the vehicle. The

Court further agrees with the United States that the sale should be conducted by the

United States Marshals Service through its contractor, Apple Auctioneering Co. Apple

Auctioneering can conduct an online auction with a broad audience and can prepare the

RV for sale, including removing the aftermarket locking compartment used to transport

$510,910 in United States currency. Furthermore, an auction by the United States Marshal

will be the most efficient method of selling the RV, given the procedural difficulties that

would arise with ensuring the sale proceeds flow back to the United States to hold in an

interest-bearing account, determining who is responsible if the RV is damaged while in

another person’s custody, and the potentially lengthy confirmation process that a private

sale must undergo.




                                         Page 2 of 4
 Case 3:18-cv-01683-NJR Document 59 Filed 07/08/20 Page 3 of 4 Page ID #206



       Given that the sale is being conducted, in part, to obtain the highest proceeds for

the vehicle, the Court further finds that a reserve price shall be set at no less than 75

percent of the RV’s retail value at the time of the sale. If the United States is unable to sell

the RV given this condition of sale, then it shall promptly notify the Court.

       In light of the foregoing, the Court GRANTS in part and DENIES in part the

Motion for Interlocutory Sale of the 2018 Forest River Forester Recreational Vehicle filed

by Claimant Patrick N. Barber (Doc. 53) and ORDERS as follows:

       1. The United States Marshals Service and its contractor, Apple
          Auctioneering Co., are hereby authorized to sell Defendant 2018 Forest
          River     Forester     Recreational     Vehicle      bearing     VIN:
          1FDWS9PM1GKA97463, along with all accessories, attachments, and
          components by public sale as soon as practicable pursuant to the
          following terms and conditions:

                  a. The United States Marshals Service or its contractor,
                     Apple Auctioneering Co., shall conduct the sale of the
                     RV by an online public auction;

                  b. The RV shall be sold in “as is” condition, as of the time
                     of the auction;

                  c. Apple Auctioneering Co. shall set a reserve price not
                     less than 75 percent of the retail value of the RV at the
                     time of the sale. If the Government is unable to comply
                     with this condition of sale, then it shall promptly notify
                     the Court and seek appropriate relief;

                  d. The Government is authorized to deduct from the sale
                     of the Defendant RV the Government’s costs and
                     expenses in connection with the sale of the RV,
                     including a commission paid to Apple Auctioneering
                     Co. not to exceed 7.5 percent, as well as all reasonable
                     and ordinary costs necessary to prepare the Defendant
                     RV for auction;




                                         Page 3 of 4
Case 3:18-cv-01683-NJR Document 59 Filed 07/08/20 Page 4 of 4 Page ID #207



              e. The Government may, in its sole discretion, reject any
                 offer to purchase the Defendant RV where it
                 determines the offer is being made by, on behalf of, or
                 in conjunction with a person or entity involved in the
                 criminal activity alleged in the Government’s
                 Complaint for Forfeiture.

    2. The remaining proceeds from the sale of the Defendant RV shall be
       substituted for the Defendant RV as the res in this civil forfeiture action
       and deposited into the United States Marshals Services’ Seized Assets
       Deposit Fund, which is an interest-bearing account, for further
       disposition in accordance with further orders issued by this Court.

    3. Upon delivery of the net proceeds from the sale to the Seized Assets
       Deposit Fund, the Government shall file a notice with the Court setting
       forth the amount that has been deposited as the substitute res.


    IT IS SO ORDERED.

    DATED: July 8, 2020


                                              ____________________________
                                              NANCY J. ROSENSTENGEL
                                              Chief U.S. District Judge




                                    Page 4 of 4
